IN THE SUPERIOR COURT OF THE STATE OF DELAWAR E

                       IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE                               )
                                                )
                                               )
           v.                                   ) Criminal ID: 1211004440
                                                )
YOLANDA SANTIAGO                                )
                                                )

                                           ORDER

         This 3rd day of FEBRUARY, 2015, upon consideration of Defendant’s

Motion to Dismiss and the State’s Response, it is Ordered:

         The Defendant’s Motion is DENIED.

         This is a very complex case involving 16 co-defendants. The delay in this

case is not presumptively prejudicial to the Defendant. The Delaware Supreme

Court has made it clear that there is no precise time period which uniformly

triggers a speedy trial analysis, and a longer period of delay in bringing a defendant

to speedy trial can be tolerated for serious, complex charges such as murder in the

first degree and multiple conspiracies. Skinner v. State, 575 A.2d 1108, 1116 (Del.

1990).     Defendant has asserted no specific facts1 which would show actual


1
  Counsel refers several times in her motion to a typo listing a response date of October 22, 2015.
It appears from the docket that the information sought was turned over pursuant to a letter dated
October 22, 2014 after Counsel communicated with the State that she would oppose a two week
continuation.
prejudice. See Barker v. Wingo, 407 U.S. 514, 530 (1972) (The Supreme Court has

identified three types of prejudice that the right to a speedy trial seeks to prevent:

(1) oppressive pre-trial incarceration; (2) anxiety stemming from being publicly

accused of a crime; and (3) the possibility that the accused’s defense will be

impaired due to the death or disappearance of witnesses or the loss of memory with

the passage of time.). Further, Defendant has asserted no harm to the presentation

of her defense. See Id. (Of the three types of prejudice considered, “the most

serious is the last, because the inability of a defendant adequately to prepare his

case skews the fairness of the entire system." See Bailey v. State, 521 A.2d 1069,

1083 (Del. 1987). Therefore, the Motion is DENIED.

      IT IS SO ORDERED

                                              /S/Calvin L. Scott
                                             The Honorable Calvin L. Scott

Original: Prothonotary
cc: Ipek Medford, DAG
      John Downs, DAG
      Periann Doko, DAG
      Dana L. Reynolds, Esq.